NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           APR 14 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

JERALYN SMITH,                                   No. 10-56001

              Plaintiff - Appellant,             D.C. No. 2:09-cv-06765-MMM

    v.
                                                 MEMORANDUM *
MASSACHUSETTS MUTUAL LIFE
INSURANCE COMPANY, a
Massachusetts corporation; THE
DENVER O-KEEFE AGENCY, a
business of unknown form,

              Defendants - Appellees,

  and

WILLIAM J. BROWN, an individual,

              Defendant.



                   Appeal from the United States District Court
                      for the Central District of California
                  Margaret M. Morrow, District Judge, Presiding

                     Argued and Submitted December 8, 2010
                              Pasadena, California



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: PREGERSON, CLIFTON, and M. SMITH, Circuit Judges.

      Jeralyn Smith appeals the district court’s order compelling arbitration and

denying her motion for a preliminary injunction. As the facts and procedural

history are familiar to the parties, we do not recite them here except as necessary to

explain our disposition.

      We may affirm the denial of a preliminary injunction “on any ground

supported by the record.” Big Country Foods, Inc. v. Bd. of Educ., 868 F.2d 1085,

1088 (9th Cir. 1989). Because Smith failed to make a “clear showing” “that [s]he

is likely to suffer irreparable harm in the absence of preliminary relief,” Winter v.

Natural Res. Def. Council, Inc., 129 S. Ct. 365, 374, 376 (2008), the district court

properly denied her motion.

      We lack jurisdiction over Smith’s appeal of the order compelling arbitration.

See 9 U.S.C. § 16(b)(2). We decline to exercise our “narrow[]” pendent

jurisdiction over the arbitration order. Cunningham v. Gates, 229 F.3d 1271, 1284

(9th Cir. 2000). “Two issues are not ‘inextricably intertwined’ if we must apply

different legal standards to each,” id. at 1285, and our “review of the [arbitration]

decision” is not “necessary to ensure meaningful review of the” injunction

decision, Swint v. Chambers Cnty. Comm’n, 514 U.S. 35, 51 (1995). Accordingly,




                                          -2-
the appeal of the district court’s order compelling arbitration is dismissed. Costs

are awarded to Defendants-Appellees.

      AFFIRMED IN PART; DISMISSED IN PART.




                                         -3-